FORET, Judge.
This is a suit to enforce payment of the purchase price of an automobile. Judy Karst, plaintiff, sued defendant, Helen W. Pierce, for the $500 sale price of a 1972 Pontiac and $250 in attorney’s fees. After trial on the merits, the trial judge ruled in favor of plaintiff, but denied plaintiff the attorney’s fees prayed for. From this ruling, defendant has appealed. We affirm.
The trial judge has succinctly set forth the case and his findings in written reasons for judgment, which we approve and quote as follows:
“Evidence showed that Defendant, Helen W. Pierce, purchased a Pontiac automobile from Plaintiff, Judy Karst on January 31, 1984 and promised to pay her $500.00 consideration. The debt was acknowledged by Defendant in a letter to Plaintiff, dated October 14, 1984 and admitted into evidence as Plaintiff’s Exhibit *164# 1. Defendant’s denial of the debt is based upon the allegation that she did not receive a marketable title and also pleads redhibition. This court finds that the title, attached to the Plaintiff’s petition and accepted as evidence by the court, is in fact marketable. Simply because the Plaintiff is listed as having a lien thereon, does not mean the title is unmarketable. The court also finds that the defense based upon redhibition is prescribed under Article 2534 of the Louisiana Civil Code, because the car was bought on January 31, 1984 and the answer alledging [sic] redhibition was filed on October 28, 1985, well over the one year prescriptive period. Article 1067 of the Louisiana Code of Civil Procedure states that this incidental demand is barred by prescription.”
We conclude that the judgment appealed from should be affirmed. Accordingly, the judgment is affirmed, at appellant’s costs.
AFFIRMED.